 


 HR 2334 ENR: To designate the Department of Veterans Affairs community-based outpatient clinic in Odessa, Texas, as the “Wilson and Young Medal of Honor VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2334 
 
AN ACT 
To designate the Department of Veterans Affairs community-based outpatient clinic in Odessa, Texas, as the Wilson and Young Medal of Honor VA Clinic. 
 
 
1.Designation of Wilson and Young Medal of Honor VA Clinic 
(a)FindingCongress finds that Private First Class Alfred Mac Wilson of the Marine Corps and Staff Sergeant Marvin Rex Young of the Army were both posthumously awarded the Medal of Honor for their heroic actions in the Vietnam War. (b)DesignationThe Department of Veterans Affairs community-based outpatient clinic in Odessa, Texas, shall after the date of the enactment of this Act be known and designated as the Wilson and Young Medal of Honor VA Clinic. 
(c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (b) shall be deemed to be a reference to the Wilson and Young Medal of Honor VA Clinic.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 